 191employees in the appropriate unit,with respect to wages, hours, and otherterms and conditions of employment,including Christmas bonuses, wage in-creases, job classifications,labor grades,and all fringe benefits incident toemployment.WE WILL NOT unilaterally.terminate or change the nature or amount ofChristmas bonuses, wages,fringe benefits, or other terms or conditions of em-ployment of our employees within the appropriate unit without bargaining col-lectively with the aforesaid certified representative of such employees.WE WILL NOTin any like or related manner'interfere with,restrain,or coerceour employees in the exercise of their right guaranteed in Section 7 of the Act,to form,join, or assist any labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities.WE WILL pay to each eligible employee within the appropriate unit a 1962Christmas bonus amounting to the full amount due and payable for a fullworkweek of 40 hours at the highest hourly wage actually paid to such em-ployee during the month of. December 1962,plus interest at 6 percent perannum from December 21, 1962, until paid.The appropriate unit is:All production and maintenance employees,including working leadmen,employed by the Employer at its Paragould,Arkansas,plant,excludingoffice clerical employees,professional employees,engineering departmentemployees,watchmen,guards, and supervisors as defined in the Act.WONDER STATE MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SeventhFloor,Falls Building 22 North Front Street,Memphis, Tennessee,Telephone No.527-5451,if they have any question concerning this notice or compliance with itsprovisions.New Orleans Typographical.UnionNo. 17,International Typo-graphical Union,AFL-CIOand E.P. Rivas, Inc.andLocalNo. 53, Amalgamated Lithographers of America.Case No.15-CD-33.June 1, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act follow-ing charges filed by E. P. Rivas, Inc., herein called the Employer,alleging that New Orleans Typographical Union No. 17, Interna-tional Typographical Union, AFL-CIO, herein called the ITU, had,in violation of Section 8(b) (4) (D) of the Act, induced and encour-aged employees to strike for the purpose of forcing or requiring theEmployer to assign certain work to employees who are members ofthe ITU, rather than to employees who are members of Local No. 53,Amalgamated Lithographers of America, herein called the ALA, towhom the Employer had assigned the work in dispute and who arenow performing the work.147 NLRB No. 21. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDA hearing was held before Hearing Officer Fred A. Lewis on Au-gust 29 and 30 and September 16, 1963. All parties appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board makes the following.findings :1.The business of the EmployerThe Employer is a Louisiana corporation engaged in the printingand distribution of various types of printed materials from plantslocated at 615 Bienville Street and 2117 Chartres Street, New Orleans,Louisiana.During the past year, the Employer received goods andmaterials from outside the State valued in excess of $50,000.Duringthe same period, the Employer performed services for, and shippedprinted matter to, customers located outside the State valued in excessof $50,000.The Employer concedes, and we find, that it is engagedin commerce within the meaning of the Act and that it will effectuate,the policies of the Act to assert jurisdiction herein.2.The labor organizations involvedAs stipulated by the parties, the ITU and the ALA are labor or-ganizations within the meaning of Section 2(5) of the Act.3.The" disputeA. Basic factsThe dispute herein arose as a result of the Employer's purchase ofan ATA photographic typesetter, herein, called typesetter, and theassignment of its operation to employees represented by ALA.The Employer's two plants are located approximately 181/2 blocksapart in `;' etiv Orleans.an offset plant, are represented by the ALA.The employees at theBienville Street plant, a letterpress plant, are represented by threeseparate labor organizations.The ITU represents the composingroom employees, the employees in the pressroom are represented bythe Pressmen's Union, and the bindery employees are represented bythe Bookbinder's Union. -None of the four units has been certified bythe Board.The Employer's Bienville Street letterpress plant utilizes Linotypeand Ludlow machines which prepare type by casting molten letterswith a raised letter form which is then locked up and sent to the letter- NEW ORLEANS TYPOGRAPHICAL UNION NO. 17, ITU193presses for printing.'These Linotype and Ludlow machines arereferred to as "hot metal" machines and are operated by employeesrepresented by ITU.The newer typesetters, such as the typesetterinvolved herein, are referred to as "cold type" machines.The Employer purchased its first offset press in 1948 and installed.it at the Bienville Street plant where it was operated by a nonunionemployee.Subsequently, the Employer obtained additional space atthe Chartres Street location and transferred its offset operation to thatlocation.In 1955 the Employer entered into an agreement with theALA covering all lithographic employees at the Chartres Street plant.The first step in the lithographic process is the production of whatisknown as "camera ready copy," which means that the proposedcopy is put into the form in which it will appear after it is printed.The camera ready copy is then photographed and a negative is made.The image contained on the negative is then imposed on a sensitizedplate, which is placed in the offset press for printing.This plate istreated so that those portions which are not to receive ink will repel it.Unlike the letterpress, where ink is applied directly to raised surfaces,in the offset process ink applied to the plate is transferred to a rubberblanket which comes into contact with the paper and prints the image.Prior to the Employer's acquisition of the typesetter, "raw" or "newcopy" 2 was sent to the Bienville Street plant and prepared in thecomposing room where it was marked up and given to the Linotype orLudlow operator.The operator would cast the necessary lines; thenforms would be prepared in chases and the chases sent back to theletterpress to be run off.The forms would then be put in the "proofpress" and black and white reproduction or "repro" proofs would bepulled.These proofs, which were "camera ready," would then be sentfrom the Bienville Street plant to the Chartres Street plant for offsetreproduction.3-In April 1963, after some investigation, the Employer purchasedand installed the typesetter at the Chartres Street plant.The type-setter is a keyboard machine which produces reproduction proofs foruse on the offset presses by means of photographic processes. It con-I For a fullerdescription of the operationofLinotypeand Ludlow processes, seePhototype. Inc.,145 NLRB 1268.aThe majority of the printing done at the Chartres Street plant is produced from copydelivered by the customer which is "cameraready" for printingon the offset press.Someof the production of the "camera-ready" copyis also preparedby tradeshops, and theEmployer maintains a file of camera-ready copies of previousordersfrom customers whichare used atthe offsetplant.The purchase of the typesetter did not affect this aspect ofthe Employer's operations.sFor a representativeperiod prior to the purchase of the typesetter, approximately 7.66percent of the totalproductionof.the composingroom at the BienvilleStreet plant wasdestined for offsetproduction at the Chartres Street plant.Since the acquisition of thetypesetter,composing room employees at the BienvilleStreet plantare still producing some"repro proofs"for use onthe offsetpress at theChartresStreet plant.However, theamount ofthis workhas been reduced by approximately one-half.756-236-65-vol. 147-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDsists of two basic units, a keyboard unit and a photographic unit. ' Thekeyboard is essentially a standard typewriter keyboard which is unlikethat of the Linotype machine.The keyboard unit cuts a tape which'moves into the photographic unit of the typesetter, which photographseach character individually.These characters are then transferredonto sensitized paper which is contained in a canister on the -top ofthe machine.The sensitized paper is then removed from the canisterand ' put through a developing unit which produces reproductionproofs.The reproduction proofs are then taken to a layout tablewhere they are marked up, and they are subsequently used in anothercamera operation to produce negatives which are in turn used in thepreparation of offset printing plates.Shortly after the Employer purchased the typesetter, it notified theALA that the machine had arrived and that it desired to discuss awage scale for the employees who would operate the machine.OnApril 26, 1963, the Employer and the ALA negotiated an addition totheir existing contract providing a wage scale for the two employeeshired to operate the typesetter.Upon learning of the acquisition ofthe typesetter, the ITU protested the assignment of the work to theALA, contending that since the machine was a typesetting machine itsoperation was covered by the jurisdictional clause of the ITU contractwith the Employer.Thereafter, there were a number of meetings between representatives of the Employer and the ITU.The ITU de-manded arbitration of the assignment of the typesetter work under theterms of its contract with the Employer.The Employer refused toarbitrate, however, on the ground that the ALA would not have par-ticipated in the arbitration proceedings.On June 14, 1963, the ITU struck and remained on strike untilAugust 8, 1963, when the strike was enjoined by a temporary injunc-tion granted pursuant to Section 10 (1) of the Act by Judge Frank B.Ellis of the United States District Court for the Eastern District ofLouisiana.In the meantime, the ITU filed a complaint for an injunc-tion in the same court wherein it sought a mandatory injunction re-quiring the Employer to arbitrate under its contract with the ITUthe assignment of the typesetter work.On August 8, 1963, JudgeEllis also issued a mandatory injunction requiring the Employer toarbitrate the assignment of the typesetter work under the terms of theITU contract.The arbitration was held and on November 14, 1963,Arbitrator Lester E. Kabacoff issued an award finding that the ITUcontract required the Employer to assign the typesetter work to the'ITU.He made it clear, however, that because the ALA was not aparty to the arbitration, it was not bound by his decision.On No-vember 14, 1963, the ITU filed an action in the United States DistrictCourt for the Eastern District of Louisiana, seeking enforcement. ofthe arbitrator's award.On December 6, 1963, the. Employer filed its NEW ORLEANS TYPOGRAPHICAL UNION NO. 17, ITU195opposition thereto and motion to dismiss.On December 9,1963, JudgeFrank B. Ellis ordered the award enforced.Thereafter, the Employerfiled a notice of appeal and motion to stay the effect of the injunctionin the United States Court of Appeals for the Fifth Circuit.OnDecember 24,1963, the court of appeals denied the Employer's applica-tion for a stay order.4B, Contentions of the PartiesThe Employer and the ALA contend that the disputed work shouldbe assigned to employees represented by ALA on the grounds that(1) the Employer's contract with the ALA covers all work performedat the Chartres Street plant; (2) the Employer has assigned thetypesetter work to the ALA; (3) this assignment promotes the effi-cient operation of the Employer's plant while the assignment of thework to the ITU would be unfeasible and impractical; and (4) theoperators of the typesetter perform photographic and camera workof the same type performed by ALA members. The ITU initiallycontends that this is not a jurisdictional dispute within the meaningof Section 8(b) (4) (D) since its strike was over the Employer's un-warranted refusal to arbitrate the assignment of the typesetter andnot over the assignment itself.As to the merits, the ITU contendsthat the disputed work should be assigned to employees it representsbecause (1) the Employer's contract with the ALA covers no type-setting work but only the operation of offset presses; (2) the type-setter produces reproduction proofs used on the offset presses, whichwork linotype operators and other composing room employees rep-resented by ITU produced in the past at the Bienville Street plant;and (3) its contract with the Employer covers the typesetter workwherever located.C. Applicability of the StatuteSection 10(k) of the Act empowers the Board to hear and deter-mine the dispute out of which a Section 8 (b) (4) (D) charge has arisen.Before making a determination of the dispute, however, the Boardis required to find there is reasonable cause to believe that Section8 (b) (4) (D) has been violated.As indicated above, the ITU contends that its strike was solelyfor the purpose of forcing the Employer to arbitrate the work disputeunder the terms of their contract and not for the purpose of forcing4 On December 30, 1963, the ITU moved to reopen the instant record to incorporate intothe record various exhibits relating to the arbitrator's award.Copies of said motion wereduly served on all parties herein.On December 31, 1963, the Employer filed a memoran-dum supporting the ITU's motion.On January 6, 1964, the ALA filed its oppositionthereto.The Board, having duly considered the matter, hereby ordered that theaforesaid documents be, and they hereby are, made a part of the record herein, but onlyfor the limited purposes noted below.(See footnote8, infra.) 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer to assign the operation of the typesetter to employeeswho are members of the ITU. Accordingly, the ITU moved to quashthe--notice, of ,hearing herein.We-find, however, contrary to the con-tentions of the ITU, that the record establishes that "an object" ofthe ITU conduct was to obtain assignment of the typesetter work.Thus, E. P. Rivas, Jr., co,owner of the Employer, testified without con-tradiction that when he and his brother met with ITU officials inNew Orleans on May 7, 1963, the latter` asserted a claim to the opera-tion of the typesetter, and alluded to the possibility of strike actionto enforce their claim. In addition, ITU Local President Salterelliadmitted that "of course, ultimately we hoped to get the operationof the machine."Rivas further testified without contradiction that", . . as the meeting went on and things got a little hot," Mr. Water-son, who was the ITU representative said, "We got ways and meansof whipping fellows like you in line," I said, "Well that's up to you."'He then said, "You know, we just spent 5 million dollars in New Yorkwhipping the newspapers in line and we can spend another millionwhipping you in line."We are persuaded on the basis of the foregoing that there is rea-sonable cause to believe that a violation of Section 8(b) (4) (D) hasoccurred and that the dispute is properly before the Board for deter-mination under Section 10 (k) of the Act.Accordingly, the ITU'smotion to quash the notice of hearing is denied.'D. Merits of the disputeThe ITU and the ALA base their respective claims to the disputecTwork on the following factors : 61.Skills and work involved:As indicated above, the keyboardunit on the typesetter is similar to that of an ordinary typewriter withcertain additional keys which may be used for justifying the line ordeleting all or a portion of the line. In addition, the operator of thetypesetter also must do certain photographic work.Although lithog-raphers perform camera and film development work in connectionwith the preparation of offset plates, the record shows that the photo-graphic work in operating the typesetter is almost completely me-chanical and requires no particular skills.Thus, the tape, afters See Local110,SheetMetal 'Workers International Assooaation,AFL-CIO, et al_(Brown and WilliamsonTobaccoCorporation),143 NLRB 947.We also find withoutmerit the ITV's contention that this is not a jurisdictional dispute because the ALAnever demanded the disputed workThe evidence is clear that the Employer assignedthe work to the ALA and that at all relevant times, including at the hearing herein andin its briefs to the Board, the ALA has contended that it is entitled to the disputed work.'Certain other factors normally relied upon by the Board in making jurisdictionalawards, namely, Board certifications, the Employer's past practice, and awards of jointboards,are not-present in this caseFurther,there is a paucity of evidence relating tothe customs and practices in the industry. NEW ORLEANS TYPOGRAPHICAL UNION NO. 17, ITU197:automatically running through the photographic unit, produces adeveloped image of text either on highly sensitized paper or on film.'The typesetter operator's only function in this regard is to load the-canister, which is a part of the machine, with film or sensitized paperin a darkroom, to remove film from the canister, and to place it in.the Photorite developer, which. develops the film without the conven-tional useof a darkroom.As to typing skills, the record disclosesthat a good typist can effectively operate the machine, and that be-tween 80 and 90 percent of the typesetters presently in use in various:areas arebeing operated by persons with no previous typesettingexperience.Moreover, as the typesetter keyboard is quite differentfrom the keyboard of the Linotype machine, ability to operate theLinotype would be of little, if any, assistance in the operation of thetypesetter. In these: circumstances, we find that employees representedby either ITU or ALApossess. the skills to do the disputed work and:that the factor of employee skills favor neither union.,2.Contract clauses :The. Employer has collective-bargaining agree-'ments with both unions claiming the work involved herein. Thelanguageof the ITU contract may be construed to award the disputedwork to the ITU,° and has been so interpreted by an arbitrator sTheEmployer and the ALA, however, contend that the ITU contract isrestricted in its coverage to employees at the Bienville Street plant.In this connection, the record discloses that the ITU contract has neverbeen applied to employees working at the Chartres Street plant.Fur-ther, although the ITU contract covers certain other work, such as"stripping, proofing, waxing, paste-make up of all types, and hand-lettering," the ITU at no time has protested the fact that ALA mem-bers at the Chartres Street plant have been performing this work.The ALA contract does not contain ally detailed definition of its bar-gaining unit,but refers only to employees engaged in "lithographicprocesses."The evidence is clear, however, that the lithographic proc-ess, which includes basically the making of offset plates and the offset7 Article I, section 3, of the ITU contract covers the bargaining unit ingreat detail,and reads as follows:All composing room work including typesetting machine operators . . . opera-tors...on all mechanical devices which...compose type . . . or film,operatorsof tape perforating machines and recutter units for use in composing or producingtype,operators of all photypesetting[sic]machines...and employees engaged im...processing,the product of photypesetting[sic]machines, including developingand waxing. . . .'This jurisdictional clause also covers,by name,various types of phototypesetting nma-While it does not specifically refer to the ATF typesetter,this typesetter was noton the market at the time this agreement was entered into.'As the ALA was not a party to the arbitration proceeding and the award did notpurport to bind the ALA,we have admitted the arbitration award into evidence only forthe limited purpose of including In 'the record the arbitrator's interpretation of the ITUcontract as reserving the disputed work for ITU members.SeePhiladelphia Typographical-Union,Local No.2 (Philadelphia Inquirer, Division of Triangle Publications, Inc.),142NLRB 3G. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinting process, does not include typesetting.Nor do we accord anyindependent weight to the supplemental agreement which the Em-ployer entered into with the ALA on April 26,1963, assigning the dis-puted work to ALA, as this agreement merely reflects the assignmentof the work by the Employer to the ALA.Accordingly, we find thatthe factor of contract clauses favors neither union.3.The assignment made by the Employer and efficiency of opera-tions :As indicated above, the Employer assigned the operation of thetypesetter to the ALA.The Employer contends that the assignmentwas motivated by good business judgment, and that ease and conven-ience of business operations dictated that the typesetter be located atthe Chartres Street plant. In this connection,' the record shows thatthe typesetter is located at the Chartres Street plant where its productwill be used in the offset press operation, and where the camera, paste-up, stripping, waxing, ruling, art, hand-lettering, platemaking, andother work which precedes the offset press operations are performed.°Further, as noted, only employees represented by the ALA work atthe Chartres Street plant.If the Board were to assign the disputedwork to employees represented by ITU, this would mean that such em-ployees would be compelled to travel 181/2 blocks from the BienvilleStreet plant to the Chartres Street plant to operate the typesetter.Inlight of these circumstances, we find that the efficiency of operationsfactor strongly supports the ALA's claim to the disputed work.4.Other factors :In contending that it is entitled to the disputedwork, the ITU relies primarily on the Board's decision inPhiladelphiaInquirer.10There, the Board assigned certain disputed photocomposi-tion work to employees represented by ITU, relying particularly onthe fact that photocomposition is a substitute for the "hot metal"process; that composing room employees represented by the ITU hadperformed this "hot metal" work in the past; and that if the photocom-position work were assigned to other employees, employees representedby ITU might lose their employment. In the instant case, all type-setting work for use in the offset plant now being done by employeesoperating the typesetter at the Chartres Street plant was previously.done by the linotype employees at Bienville Street.Further, as noted,prior to the acquisition of the typesetter, approximately 7.66 percentof the production of the composing room at the Bienville Street plantwas destined for offset production at the Chartres Street plant; andsince the acquisition of the typesetter, this work has been reduced by.approximately one=half.In these circumstances, the ITU contends,that the employees it represents should be awarded the disputed workeThe Employer has no present plans for utilizing the products of the typesetter in itsletterpress operations at Bienville Street."142 NLRB 36, Member Rodgers concurring separately,Members Leedom and Browndissenting.See alsoPhotype,Inc., supra. NEW ORLEANS TYPOGRAPHICAL UNION NO. 17, ITU'199sincethe typesetter is a substitute for the linotype work and "reproproof" work previously done by employees represented by ITU, andsincelinotype employees at Bienville Street have lost workas a resultof the introduction of the typesetter.We have weighed the factors favoring the ITU claim and thosefavoringthe ALA claim and we conclude that the lithographers repre-sentedby the ALA are entitled to the disputed work and shall deter-mine the dispute in their favor.We rely particularly on the factthat the Employer assigned the work to employees represented byALA, that this assignment is supported by the geographical locationof the typesetter, the efficiency of the Employer's operations, and thefact that the employees represented by ALA possess the skills to do thedisputed work. In making this determination, we are assigning thecontroverted. work to lithographers represented by the ALA and notto the ALA or its members."DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the Act, and upon the basis of the fore-going, the Board makes the following determination of dispute.1.Lithographers in the unit represented by Local No. 53, Amal-gamated Lithographers of America, are entitled to perform the workof operating the ATF photographic typesetter presently located at theEmployer's Chartres Street, New Orleans, Louisiana, plant.2.New Orleans Typographical Union No. 17, International Typo-graphical Union, AFL-CIO, is not and has not been lawfully entitledto force or require E. P. Rivas, Inc., to assign the above work to em-ployees engaged as compositors, who are currently represented by NewOrleans Typographical Union No. 17, International TypographicalUnion, AFL-CIO.3.Within 10 days from the date of this Decision and Determinationof Dispute, New Orleans Typographical Union No. 17, InternationalTypographical Union, AFL-CIO, shall notify the Regional Directorfor the Fifteenth Region, in writing, whether or not it will refrainfrom forcing or requiring E. P. Rivas, Inc., by means proscribed bySection 8 (b) (4) (D), to assign the work in dispute to compositorsrather than to lithographers.CHAIRMANMCCULLOCHand MEMBER FANNING,dissenting:We agree with our colleagues that this dispute is properly before theBoard for determination under Section 10(k) of the Act.We do notu SeeSt. Louis TypographicalUnion No. 8,affiliated with International TypographicalUnion, AFL-CIO (Bejae Printing Company),141 NLRB 1127,where the Board awardedcertain disputed work involving the use of cameras producing type from text materials toemployees represented by the Pressmen's Union rather than to employees represented bythe ITU even though in other circumstances such work may.have,been performed in "hot-metal"by employees representedby the ITU. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree with our colleagues, after considering all relevant factors, thatthe disputed work should be assigned to the lithographers representedby ALA.In our view, although the record does not establish that employeesrepresented by the ITU possess all requisite skills for operating thetypesetter, it does show that they have some, if not most.Operationof the typesetter requires a knowledge of typing on a keyboard differ-ent from that of a typewriter, and a certain amount of typographicalexperience, as well as knowledge of the terms utilized in the makeup ofcopy, or printers' terms.These are the very skills utilized in linotypetypesetting work.Further, the record clearly establishes that thelithographers do not perform typesetting work of any kind, and havenone of the skills or training necessary to perform such work.Fi-nally, the ITU, realizing that the typesetter as well as other "cold.type":machines to some extent will displace the Linotype, has been trainingitsmembers for work on these machines. The factor of employeeskills thus favors the ITU.The majority members admit that the ITU's contract may be con-strued to award the disputed work to the ITU. In fact, an arbitrafor has so construed the contract.The majority nevertheless deemsthe contract inapplicable apparently because it had not theretoforebeen applied to the Chartres Street plant.The ITU contract containsnothing which would indicate that it was intended to be restricted inIts coverage to the Bienville Street plant.12 If the contract had nottheretofore been applied to the Chartres Street plant, it was becausethis was the first attempt to assign work: covered by the contract to thatplant.In contrast, the ALA contract covers employees engaged in "litho-graphic processes," which do not, either by tradition or practice, in.-The majority virtually concedesthat there is no basis for concluding that the ALA contract covers thework in dispute.It seems to us that the language of the ITU contract and the arbi-tration award clearly and strongly favor the position taken by theITU on contract coverage.With respect to the Employer's assignment of the work and theefficiency of its operations, we have no doubt that the Employer'sdecision to place the new typesetting machines at the Chartres Streetplant will result in a more efficient operation.But the dispute hereis not which plant will house the new machine, but which union shallhave jurisdiction over the work.The efficiency of the Employer's12Although awarding the disputed work to the ITU would result in the employees atthe Chartres Street plant being represented by two unions,we see nothing in this fact toalter our determination.It is not unusual for employees in the printing industry work-ing in a single plant to be represented by two or more unions.We note that the em-ployees at the Bienville Street plant are represented by three unions. NEW ORLEANS TYPOGRAPHICAL UNION NO. 17, ITU201operation will remain unchanged no matter which union represents-.the typesetter operators, as long as the typesetter is where the Em-ployer wants it.Thus, we perceive no jurisdictional significance inthe placement of the machine.Nor can we find any evidence in therecord to substantiate the statement in the majority opinion .thattypesetter operators would becompelledto travel 181/2 blocks fromone plant to the other if the work were awarded to the ITU. Therecord clearly establishes that the Employer hired two new employeesto operate the typesetter and stationed them at the Chartres Streetplant.We see no reason why the work of those employees cannotcome under the jurisdiction of the ITU without requiring ITU mem-bers to travel 181/2 blocks daily.The efficiency of operations factorfavors neither union.Nor, in the circumstances of this case, can we agree that the Em--ployer's assignment of the work to the ALA warrants a differentresult.The weight to be given to an employer's assignment neces-sarily varies to the extent that its assignment accords with, and re-flects, the balance of such other factors as the nature of the work,.the. skills of the competing groups of employees, the scope of the com-peting unions' jurisdictional grants, contract rights, efficiency of op-erations, and the like.Were this not so, the assignment made by anemployer caught in a jurisdictional squeeze would be controlling andthere would be no need for a Board determination. In the instantcase, the Employer's assignment is not in accord with the balanceresulting from these other factors.Moreover, the Employer, althoughnot necessarily changing its position of favoring the ALA, has with-drawn any objections to an assignment to the ITU, by filing with usa statement reiterating its intention to be bound by the Board'sdetermination.It is apparent that the work of operating the typeseter is a sub-stitute for the linotype and "repro proof" work done by employees.represented by the ITU. If the disputed work is assigned to the ALA,,.the ITU will lose all or part of the typesetting and composition workit traditionally performs, and the employees represented by the ALAwill be gaining a typesetting function they have not formerly had.and which is not within the normal jurisdiction of the ALA.How-ever, if the operation of the new machine is assigned to employeesrepresented by the ITU, the offset employees represented by the ALA,,who have never before performed typesetting, will lose no work. This,"substitution-of-function" test has heretofore been considered an im-portant factor in determining jurisdictional disputes.13As the terms of the existing collective-bargaining contracts, the-skills of employees, and "substitution-of-function" favor the ITU,."Philadelphia Typographical Union,Local No. 6(Philadelphia Inquirer,Division ofTriangle Publication,Inc.),142 NLRB 36. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the efficiency factor favors neither union, we would assign thedisputed work to the employees represented by the ITU.1414 In our opinion,St.Louis Typographical Union No. 8,affiliated with InternationalTypographical Union, AFL-CIO (Bejae Printing Company),141 NLRB 1127,relied on bythe majority is distinguishable.There, the dispute related to the operation of "Compos-O-Line," a sequential card camera.However, in rejecting the claim of ITU and awardingthiswork to employees represented by the Pressmen'sUnion, the Board noted that al-though in other circumstances,the work performed by "Compos-O-Line" might be per-formed in "hot-metal,"the employer planned to use it only for special orders which it wasnot equipped to handle in the past;that the ITU contract with the employer did notcover the disputed work ; and that the skill factor favored neither of the competing unions.Mayer Pollock Steel CorporationandUnited Steelworkers ofAmerica, AFL-CIOReading Crane and Hoist Company, PetitionerandUnited Steel-workers of America,AFL-CIO.CasesNos. 4-RC-1379 and4-RM-468. June 1, 1964DECISION AND DIRECTIONOF ELECTIONOn October 2, 1963, Reading Crane and Hoist Company (ReadingCrane) filed a petition alleging a representation demand from UnitedSteelworkers of America, AFL-CIO (the Steelworkers), and seek-ing an election in a unit of its production and maintenance employees.On November 29, 1951, the Board had certified the Steelworkers asthe bargaining representative for a unit of production and mainte-nance employees at Mayer Pollock Steel Corporation (Mayer PollockSteel) at Pottstown, Pennsylvania.Thereafter, on November 8, 1963,the Steelworkers filed a motion to clarify and amend certification,to include within the unit at Mayer Pollock Steel the production andmaintenance employees at Reading Crane, contending that these em-ployees constitute an accretion to the existing unit.On November 13,1963, Reading Crane filed a motion to dismiss and reply to the Steel-workers' motion, alleging that there is no evidence upon which tobase a finding that the Reading Crane employee group is an accretionto the Mayer Pollock Steel unit of employees, and that, to the contrary, .the evidence indicates that these employees constitute a separate anddistinct bargaining unit.Thereafter, on December 26, 1963, the Board ordered a hearing onthe issues raised by both the motion to clarify or amend certificationand the election petition, and authorized the Regional Director toconsolidate the proceedings.Pursuant to the Regional Director'sorder of January 13, 1964, a consolidated hearing was held beforeHearing Officer H. Dawson Penniman on February 4 and 5, 1964.The Hearing Officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.147 NLRB No. 24.